DETAILED ACTION
The office action mailed 06/14/2021 is rescinded and replaced with the office action herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 29/659760 and 16/101433, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications do not provide support for a “mechanical  the effective filing date of claims 1-3 is 11/03/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith-Thompson (US2015/0157111) in view of Tranchant et al. (US7766572).
Regarding claim 1, Smith-Thompson discloses a mechanical brush apparatus, fully capable of being used on nails, comprising: a mechanical dispenser (100, 200, 300) having a substantially hollow elongated tubular member (102, 202) and an opening (not labeled, but best shown by circle formed of dashed/hidden line in Figure 1, at bottom, 102a, of the dispenser; additionally, Figure 2 shows the applicator 108 is shown to be protruding from the opening) at one end (bottom end, best shown in Figures 1-2), the mechanical dispenser having a movable portion (110) configured to move in a forward 
. 

    PNG
    media_image1.png
    673
    590
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smith-Thompson and Tranchant, as applied to claim 1 above, and further in view of Gorostiza et al. (US2016/0174679).
Regarding claim 2, the combination of Smith-Thompson and Tranchant discloses the mechanical brush apparatus, fully capable of being used on nails, of claim 1, as applied above.  The combination does not thus far disclose wherein the loadable elongated tubular member comprises at least one material selected from the group consisting of plastic, polyvinyl chloride, polyethylene, polypropylene, carbon fiber, glass, metal and wood.  Rather, the combination is silent on the type of material.
	Gorostiza discloses a nail brush apparatus (100) having a plurality of loadable elongated tubular members (500 and/or 400), one end of the loadable elongated tubular member having a brush (best shown in Figures 6F, 6G, 6H, 6I) and another end of the loadable elongated tubular member having a connection member (end proximate 502, refer to Paragraph [0026], or end proximate 402 refer to Paragraph [0015]), wherein the plurality of loadable elongated tubular members are made of plastic so as to “be durable enough to withstand…different solvents” that are typically used in polishing a user’s nails (refer to Paragraph [0017]).  Refer additionally to Figures 1A-6I.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical brush apparatus, fully capable of being used on nails, of the combination of Smith-Thompson and Tranchant such that the loadable elongated tubular member comprises plastic, as taught by Gorostiza, since such a modification provides the advantage of improving the loadable elongated tubular member’s durability to solvents typically used for decorating a user’s nails.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smith-Thompson, Tranchant, and Gorostiza as applied to claim 2 above, and as evidenced by Tsai (US4610556).
Regarding claim 3, the combination of Smith-Thompson, Tranchant and Gorostiza discloses the mechanical brush apparatus, capable of being used on nails, of claim 2, as applied above.  The combination does not thus far disclose that the connection member and the connector portion form a snap fastener, as claimed; however, the combination does disclose that the connection may be a threaded connection, a spring, or “attached in any other manner” (refer to Smith-Thompson, Paragraph [0024]).  Gorostiza discloses that the loadable elongated tubular member (500 and 400), can be connected to overcap, 300, analogous to the connector portion of the combination of Smith-Thompson and Tranchant) via threaded connection (refer to Paragraphs [0015, 0026]), similar to that of the combination of Smith-Thompson, Tranchant and Gorostiza, or alternatively via a snap-fit/snap fastener (refer to Gorostiza, Paragraph [0015]), thereby demonstrating that the two connection means are functional equivalents.  Gorostiza does not explicitly disclose or provide a figure of the snap fastener connection; however, it is extremely well-known that a snap fastener requires at least one protrusion that fits into at least one groove, as evidenced by Tsai. Tsai discloses a plurality of loadable elongated tubular members (10, 10A, 10B) snap fastened (“snugly fit”, refer to Column 4, lines 44-52) to a dispensing device (20), wherein each of the loadable elongated tubular members comprises a groove (141) that engages with a projecting circular lip (231) on the dispensing device (refer to Figures 4-5A).  The combination of Smith-Thompson, Tranchant and Gorostiza discloses the claimed . 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over DeLaforcade et al. (US2010/0021225) in view of Smith-Thompson (US2015/0157111) and Tranchant et al. (US7766572).
Regarding claim 1, Delaforcade discloses a mechanical brush apparatus, fully capable of being used on nails, comprising: a mechanical dispenser (14) having a substantially hollow elongated tubular member (18) and an opening at one end (right end, refer to Figure 1), the mechanical dispenser having a movable portion (38) configured to move in a forward or backward direction (“conjointly displaceable in at least two directions along the length”, refer to Paragraph [0078]) within a groove (28) along at least a portion of the length of the mechanical dispenser (best shown in Figures 1, 9, 13, 15), and a connector portion (not labeled, but is the portion of 32 between 38 and 34 proximate 34; alternatively, is the portion of 12 between 38 and including 34 proximate 38, best shown 
a brush (102, or brush 34 at distal-most end of dispenser as best shown in Figures 1-2, or brushes shown in Figures 1-2, 4-5, 8b-c, d), fully capable of being used on nails, extending from one end of the loadable elongated tubular member, wherein the nail brush is configured to apply a nail polish to a fingernail or toenail in an operational mode (the brush is fully capable of applying a nail polish to a fingernail or toenail); and a connection member at another end of the loadable elongated tubular member (the loadable elongated member is detachably connected to the connector portion via a breakable linkages, 62, thus the connection member is the portion of 62 that remains with the brush after it has been broken from chain, 32), and wherein the loadable elongated tubular member is configured to be replaced with one or more replacements (best shown in Figure 4).  Refer additionally to Figures 1-17.  
	Delaforcade does not disclose wherein the connection member is configured to be detachably connected to the connector portion of the mechanical dispenser; 
	Smith-Thompson discloses a similar mechanical brush dispenser (refer to Figures 1-5) having a movable portion (110, 210) having a connector portion (104, 204) and an elongated tubular member (106, 206) that may be permanently attached thereto, similar to that of Delaforcade, or alternatively as removably attached thereto via threading (“extendable and/or removable”, refer to Paragraph [0017]; “in yet other embodiments…may not be removably attached to each other”, refer to Paragraph [0024] which states that the connections are threaded; refer to Paragraph [0027]), thereby demonstrating that the connection means can effectively be modified to provide functionally equivalent configurations.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delaforcade’s mechanical dispenser such that the connection member is configured to be detachably connected to the connector portion of the mechanical dispenser via a threaded connection, as taught by Smith-Thompson, since Smith-Thompson demonstrates that the two connection means are functionally equivalent and since such a modification provides the advantage of reducing waste by reusing the movable member.
The combination of Delaforcade and Smith-Thompson does not disclose a removable brush cover, having a substantially hollow tubular member and an opening at one end, arranged and sized to removably fit around and compress the nail brush; however, it is extremely well-known and common to provide a brush with a removable 

    PNG
    media_image1.png
    673
    590
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Delaforcade, Smith-Thompson and Tranchant discloses the mechanical brush apparatus of claim 1, as applied above.  Delaforcade further discloses wherein the loadable elongated member comprises at least one .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeLaforcade, Smith-Thompson, and Tranchant, as applied to claim 2 above, and further in view of Gorostiza (US2016/0174679) as evidenced by Tsai (US4610556).
Regarding claim 3, the combination of DeLaforcade, Smith-Thompson, and Tranchant discloses the mechanical brush apparatus of claim 2, fully capable of being used on nails, as applied above.  The combination does not disclose a snap fastener connection, as claimed.  Per the modification addressed in claim 1, Delaforcade’s mechanical brush dispenser was modified with the teachings of Smith-Thompson to provide a removable connection between the connection member and the connector portion of the mechanical dispenser.  The removable connection is not thus far disclosed as being a snap fastener; however, Smith-Thompson’s removable connection may be a threaded connection, a spring, or “attached in any other manner” (refer to Smith-Thompson, Paragraph [0024]).  
Gorostiza discloses a similar nail brush apparatus (100) having a plurality of loadable elongated tubular members (500 and/or 400), one end of the loadable elongated tubular member having a brush (best shown in Figures 6F, 6G, 6H, 6I) and another end of the loadable elongated tubular member having a connection member (end proximate 502, refer to Paragraph [0026], or end proximate 402 refer to Paragraph [0015]).  Gorostiza discloses that the loadable elongated tubular member (500 and . 
Response to Arguments
Applicant's arguments filed 05/05/21 have been fully considered but they are moot because they do not apply to the combination of references relied upon in the current rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Morganroth (US4211247); Kane (US2887708); Smit (US2006/0249168)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799